Title: Circular to the Commandants of Regiments, 22 July 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
New York July 221799
Sir

Agreeably to the intimation of the Secy of War I transmit you an extract of a letter from him of the tenth instant by which you will perceive the causes which have hitherto interfered with a supply of cloathing adequate to the demand. If the assurance of the Contractor can in any degree be relied upon, the supply in future will more than keep pace with it.
With great consideration   I am Sir   Yr Obed ser
